EXHIBIT 10.1
 


 
SUBLEASE TERMINATION AGREEMENT
 
This Sublease Termination Agreement (this “Agreement”) is dated as of
January 21, 2016 and is by and between EnergySolutions, LLC (“Sublessor”) and
Perseon Corporation (“Sublessee”).
 
WHEREAS, Sublessor and Sublessee are parties to that certain Sublease Agreement
dated as of May 14, 2015, as amended by that Amendment to Sublease Agreement
dated as of August 25, 2015 (as amended, the “Sublease Agreement”).
 
WHEREAS, any capitalized terms that are used, but not defined herein, shall have
the meanings ascribed to such terms in the Sublease Agreement.
 
WHEREAS, the Sublease Commencement Date was September 14, 2015 and Sublessor
applied the first month’s prepaid rent to the rent due from September 14, 2015
through October 13, 2015.
 
WHEREAS, Sublessee has not paid any monthly installments of Sublease Annual Rent
to Sublessor for the time period from October 14, 2015 to the date of this
Agreement.
 
WHEREAS, Sublessee has not paid any of the parking fees set forth in the
Sublease Agreement to Sublessor since the Sublease Commencement Date.
 
WHEREAS, Sublessor hereby provides notice to Sublessee that in accordance with
Section 6 of the Sublease Agreement, Sublessor has drawn on and applied the
Security Deposit of $18,865.40 to satisfy the following unpaid amounts under the
Sublease Agreement:  (i) $2,300 for unpaid parking fees for the period from
September 14, 2015 through October 13, 2015, (ii) $9,530.83 for unpaid rent and
parking fees for the period from October 14, 2015 through October 31, 2015 and
(iii) $7,034.57 for partial payment of the unpaid monthly rent from November 1,
2015 through November 30, 2015.
 
WHEREAS, as of the date of this Agreement, Sublessee currently owes Sublessor
$53,033.44 for amounts past due under the Sublease Agreement (which amount
includes (i) the interest and service fees applicable to past due sums as set
forth in Section 3(e) of the Sublease Agreement and (ii) the application of the
Security Deposit as described in the recital above).
 
WHEREAS, due to the precarious financial condition of Sublessee and its
inability to meet its obligations under the Sublease Agreement going forward,
the parties feel it is in each party’s best interests to terminate the Sublease
Agreement in accordance with the terms of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto covenant and agree as
follows:
 
 
1.
Incorporation of Recitals.  The Recitals above are true and correct and are
hereby incorporated into and made part of this Agreement.

 


 
 

--------------------------------------------------------------------------------

 


 
2.
Forfeiture of Security Deposit.  Sublessee hereby acknowledges and agrees to the
forfeiture of its Security Deposit for amounts past due as set forth in the
Recitals, which forfeiture became effective when such amounts became past due
(and therefore no interest or service fees were applied to such past due
amounts).

 
 
3.
Payment of Consideration to Terminate Sublease Agreement.  Sublessee shall pay
to Sublessor within one (1) business day of the date of this Agreement the
amount of $15,000.00 via wire transfer as the cash consideration, in addition to
the FF&E consideration in Section 4 below, to terminate the Sublease Agreement.

 
 
4.
Vacate Premises.  Sublessee shall (i) within ten (10) days of the date of this
Agreement, vacate and surrender the Subleased Premises in the same condition,
ordinary wear and tear excepted, as they were in upon the Sublease Commencement
Date under the Sublease Agreement and shall promptly deliver all keys to the
Sublessor on or before January 31, 2016; and (ii) leave in the Subleased
Premises all furniture, fixtures, audio visual, and equipment currently located
within the Subleased Premises, excluding any of Sublessee’s medical devices and
related R&D equipment (“FF&E”) and such FF&E shall become the property of the
Sublessor as of the date of this Agreement.

 
 
5.
Termination of Sublease Agreement.  Upon Sublessee’s compliance with Sections 3
and 4 of this Agreement, the Sublease Agreement shall be terminated and
Sublessee shall have no further obligations, liabilities or rights under the
Sublease Agreement.

 
 
6.
Acknowledgment and Release.  Except as expressly provided herein to the
contrary, Sublessor and Sublessee acknowledge and agree that the other has fully
performed and satisfied their respective obligations under the Sublease
Agreement.  Subject to satisfaction of each parties respective obligations under
this Agreement, Sublessor and Sublessee hereby forever release and discharge the
other (and its members, managers, officers, directors, stockholders, employees
and agents) from any and all further duties, obligations, or liabilities arising
under the terms of the Sublease Agreement or arising from or related to
Sublessee’s tenancy under the Sublease Agreement.

 
 
7.
Entire Agreement and Modification.  This Agreement contains the entire agreement
and understanding between the parties as it relates to the subject matter
hereof.

 
 
8.
Assignment.  The terms and provisions of this Agreement shall be binding upon
and inure to the benefits of any successor of a party hereto.

 
 
9.
Unenforceable Provision.  If any provision of this Agreement shall be invalid or
unenforceable, such provision shall be severable and such invalidity or
unenforceability shall not impair the validity of any other provision of this
Agreement.

 


2
 

--------------------------------------------------------------------------------

 




 
 
10.
Governing Law.  The terms and provisions of this Agreement shall be construed in
accordance with and governed by the laws of the State of Utah.

 
 
11.
Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

 
(Signature Page Follows)
 
 
 
 
 
 
 
 
3
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Sublease Termination Agreement
to be signed by their respective duly authorized officers as of the date first
above written.
 
 

  SUBLESSOR:       ENERGYSOLUTIONS, LLC       By: /s/ David Nilsson             
    Name:
David Nilsson
        Title:
Treasurer

 
 

  SUBLESSEE:       PERSEON CORPORATION       By: /s/ David Green               
  Name:
David Greean
        Title:
Financial Advisor

 
 
AGREED AND ACCEPTED:
 
WEST SALT LAKE ACQUISITIONS PARTNERS LLC,
a Delaware limited liability company
 
By:
Hines West Salt Lake Acquisitions Partners LLC,

a Delaware limited liability company

Its:  Managing Member

 
By:
Hines West Salt Lake Associates

Limited Partnership,

a Texas limited partnership

Its:  Sole Member

 
By:
Hines Interests Limited Partnership,

a Delaware limited partnership

Its:  General Partner

 
By:
Hines Hol.dings, Inc.,

a Texas corporation

Its:  General Partner

 
 
 

By:                 Name:                 `_ Title:                 `_

 
 


4
 

--------------------------------------------------------------------------------

 

